DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because:
Line 2 recites “the end of catheter tubing”. There is insufficient antecedent basis for “the end of catheter tubing”. Examiner suggests replacing “the end of catheter tubing” with “an end of a catheter tubing”.
Line 5 recites “a seal”. Since line 3 provides antecedent basis for the seal Examiner suggests replacing “a seal” with “the seal”. 
Line 5 recites “the body of the sealing device”. There is insufficient antecedent basis for “the body of the sealing device”. Examiner suggests replacing “the body of the sealing device” with “a body of the sealing device”.
Line 6 recites “this first position”. Examiner suggests replacing “this first position” with “the first position” to make clear that the first position of line 6 is the same as the first position of line 4-5.
Line 7 recites “a contact portion of another connector or device”. As antecedent basis is already provided for “a contact portion of another connector or device” in line 3-4, Examiner suggests amending line 7 to state “the contact portion of the another connector or device”.
Line 9 recites “this predetermined engagement”. Examiner suggests replacing “this predetermined engagement” with “the predetermined engagement” to make clear that the predetermined engagement of line 9 is the same as the predetermined engagement of line 6-7.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 8 is objected to because of the following informalities:   
Line 17 recites “a seal”. Since antecedent basis is provided for the seal in line 1, Examiner suggests replacing “a seal” with “the seal”. 
Claim 9 is objected to because of the following informalities:   
Line 1-2 recites “the hinge includes at least one protrusion from the side surface of the body”. Examiner suggests amending line 1-2 to state “the hinge includes at least one protrusion protruding from the side surface of the body” as it appears the term protruding has been omitted by mistake.
Claim 15 is objected to because of the following informalities:   
Line 2 recites “tubing”. Examiner suggests amending line 2 to state “a tubing” as the tubing has not been previously introduced. 
Claim 23 is objected to because of the following informalities:   
Line 4 recites “a catheter system”. As antecedent basis has already been provided for the catheter system in line 1, Examiner suggests replacing “a catheter system” in line 4 with “the catheter system”. 
Line 13 recites “a seal”. Since antecedent basis is provided for the seal in line 1, Examiner suggests replacing “a seal” with “the seal”.
Line 13 recites “tubing disposed upstream from the first connector”. Examiner suggests amending line 13 to state “a tubing disposed upstream from the first connector” as the tubing has not been previously introduced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,
Line 1-2 recites “wherein the wall deforms the body of the sealing device thereby restricting a diameter of the channel to establish the seal”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the wall deforms the body of the sealing device thereby restricting a diameter of the channel to establish the seal” with “wherein the wall is configured to deform the body of the sealing device thereby restricting a diameter of the channel to establish the seal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 15-17, and 19-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harton (U.S. PG publication 20150202424).
In regard to claim 8,
Harton discloses an apparatus (see figure 2A and 2B, item 10) for forming a releasable seal in a catheter system (paragraph [0032]; Examiner notes the apparatus is for forming a releasable seal in a catheter system due to the fact that threads 16T can be attached to a syringe or other medical device, item 18 can be attached to an IV line and item 10 can be positioned to form a releasable seal as supported by paragraph [0033]), the apparatus comprising: 
[AltContent: textbox (Contact area )][AltContent: arrow][AltContent: textbox (Front aperture)][AltContent: arrow][AltContent: textbox (One or more interior walls)][AltContent: textbox (Opening )][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    378
    451
    media_image1.png
    Greyscale
 

a first connector (see figure 2A and 2B, item 12 and 18) including one or more interior walls (see figure 2B above) defining a cavity (cavity formed by item 12) that is accessible from an opening (see figure 2B above) on an end of the first connector (see figure 2B above); and 
a sealing device (figure 2B, item 16) disposed within the cavity of the first connector (see figure 2B above), the sealing device comprising: 
a body (figure 2B, item 16B) having a front surface (front surface near item 16T), a rear surface (surface in which 16O is disposed in), and a side surface (surface which 16A is disposed on as shown in figure 2A) disposed between the front surface and the rear surface that defines a perimeter of the body (see figure 2B); 
a channel disposed through the body from a front aperture (see figure 2B above) on the front surface to a rear aperture (item 16O) on the rear surface (see figure 2B above); 
a contact area (see figure 2B above) disposed on the front surface of the body and accessible from the opening on the end of the first connector (see figure 2B above); and 
a hinge (figure 2A, item 16A; Examiner notes paragraph [0042] of Applicants disclosure describes the hinge as a protrusion. Therefore the protrusion 16A of Harton is construed as a hinge as it meets the functional limitations required by the hinge as detailed below) located on the side surface (see figure 2A; paragraph [0027]) and engaged with an interior wall of the one or more interior walls of the first connector (paragraph [0027]), the hinge structurally configured to, upon a predetermined engagement with the contact area (paragraph [0032]; predetermined engagement with syringe/medical device), permit rotation of the body (paragraph [0027]) within the first connector between a first position (position shown in figure 2B; paragraph [0033]) and a second position (position shown in figure 1B; paragraph [0033]), the first position establishing a seal between the opening of the first connector and at least a portion of the cavity (see figure 2B wherein the opening of the first connector is sealed from portion 12B of the cavity), and the second position establishing a fluid pathway through the channel between the opening of the first connector and at least the portion of the cavity (see figure 1B wherein via the channel a fluid pathway is established between the opening of the first connector and at least the portion 12B of the cavity).
In regard to claim 9,
Harton discloses the apparatus of claim 8, wherein the hinge includes at least one protrusion (item 16A; paragraph [0027]) from the side surface of the body that is received by a void (holes 12AH) disposed within the cavity of the first connector (paragraph [0027]).
In regard to claim 10,
Harton discloses the apparatus of claim 8, wherein the body of the sealing device is sized and shaped such that, when the sealing device is in the first position, one or more of the front aperture and the rear aperture is sealed by a wall of the one or more interior walls of the first connector (see position in figure 2B wherein the rear aperture 16O is sealed by a wall of the one or more interior walls of the first connector).
In regard to claim 15,
[AltContent: textbox (Contact area )]Harton discloses a catheter system (see figure 2B, item 10, syringe with luer lock connector, and IV line as disclosed in paragraph [0032]), comprising: 
[AltContent: arrow]Tubing (IV line; paragraph [0032]); 
[AltContent: textbox (Front aperture)][AltContent: arrow][AltContent: textbox (One or more interior walls)][AltContent: textbox (Opening )][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    378
    451
    media_image1.png
    Greyscale
 
a first connector (see figure 2A and 2B, item 12 and 18) disposed at a first end of the tubing (paragraph [0032]), the first connector including one or more interior walls (see figure 2B above) defining a cavity (cavity formed by item 12) that is accessible from an opening (see figure 2B above) on an end of the first connector (see figure 2B above); and 
a sealing device (figure 2B, item 16) disposed within the cavity of the first connector (see figure 2B above), the sealing device comprising: 
a body (figure 2B, item 16B) having a front surface (front surface near item 16T), a rear surface (surface in which 16O is disposed in), and a side surface (surface which 16A is disposed on as shown in figure 2A) disposed between the front surface and the rear surface that defines a perimeter of the body (see figure 2B); 
a channel disposed through the body from a front aperture (see figure 2B above) on the front surface to a rear aperture (item 16O) on the rear surface (see figure 2B above); 
a contact area (see figure 2B above) disposed on the front surface of the body and accessible from the opening on the end of the first connector (see figure 2B above); and 
a hinge (figure 2A, item 16A; Examiner notes paragraph [0042] of Applicants disclosure describes the hinge as a protrusion. Therefore the protrusion 16A of Harton is construed as a hinge as it meets the functional limitations required by the hinge as detailed below) located on the side surface (see figure 2A; paragraph [0027]) and engaged with an interior wall of the one or more interior walls of the first connector (paragraph [0027]), the hinge structurally configured to, upon a predetermined engagement with the contact area (paragraph [0032]; predetermined engagement with syringe/medical device), permit rotation of the body (paragraph [0027]) within the first connector between a first position (position shown in figure 2B; paragraph [0033]) and a second position (position shown in figure 1B; paragraph [0033]), the first position establishing a seal between the opening of the first connector and the tubing (see figure 2B wherein the opening of the first connector is sealed from the tubing attached to item 18a as the opening of the first connector is sealed from communicating with item 12B and therefore item 18A due to the position of item 16), and the second position establishing a fluid pathway through the channel between the opening of the first connector and the tubing (see figure 1B wherein via the channel, item 12B, and item 18A, a fluid pathway is established between the opening of the first connector and the tubing).
In regard to claim 16,
Harton discloses the system of claim 15, further comprising a second connector (luer lock connector of syringe as disclosed in paragraph [0032]) structurally configured for coupling with the first connector (couples via threads 16T; paragraph [0032]), the second connector including a contact portion (portion that attaches to item 16T) structurally configured to establish the predetermined engagement with the contact area of the sealing device when the first connector and the second connector are coupled (paragraph [0032]).
In regard to claim 17,
Harton discloses the system of claim 16, wherein decoupling of the second connector from the first connector removes the predetermined engagement (see analysis of claim 16 and 15 above and paragraph [0032]).
In regard to claim 19,
Harton discloses the system of claim 16, wherein one or more of the first connector and the second connector are structurally configured such that the predetermined engagement cannot be established unless a predetermined coupling is established between the first connector and the second connector (predetermined coupling with threads 16T and threads of the luer lock connector of the syringe).
In regard to claim 20,
Harton discloses the system of claim 19, wherein the predetermined coupling includes a predetermined rotation between the first connector and the second connector (rotation to connect threads; paragraph [0032]).
In regard to claim 21,
Harton discloses the system of claim 16, wherein the first connector is a patient connector attached to a patient (attached to patient via IV tubing; paragraph [0032]), and wherein the second connector is part of an extension set for the catheter system (The syringe is construed to be part of an extension set for the catheter system due its structure/function; paragraph [0032]).
In regard to claim 22,
Harton discloses the system of claim 16, wherein the contact portion includes one or more of a wall of the second connector, a rim of the second connector, and a protrusion of the second connector (Examiner notes a wall of the second connector with corresponding threads to threads 16T is construed as the contact portion; paragraph [0032]).
In regard to claim 23,
Harton discloses a device (figure 2B, item 16) for forming a releasable seal in a catheter system (see figure 2A and 2B, item 12, 18, a syringe/medical device with luer lock connector, and IV line as disclosed in paragraph [0032]), the device comprising: 
[AltContent: arrow][AltContent: textbox (Contact area )][AltContent: textbox (Front aperture)][AltContent: arrow][AltContent: textbox (Opening )] 
    PNG
    media_image1.png
    378
    451
    media_image1.png
    Greyscale
 
a body (figure 2B, item 16B) having a front surface (front surface near item 16T), a rear surface (surface in which 16O is disposed in), and a side surface (surface which 16A is disposed on as shown in figure 2A) disposed between the front surface and the rear surface that defines a perimeter of the body (see figure 2B), wherein the body is structurally configured for placement within a first connector (item 12 and 18) of a catheter system (see figure 2B); 
a channel disposed through the body from a front aperture (see figure 2B above) on the front surface to a rear aperture (item 16O) on the rear surface (see figure 2B above); 
a contact area (see figure 2B above) disposed on the front surface of the body (see figure 2B above), the contact area structurally configured for engagement with a portion of a second connector (luer lock connector of the syringe; paragraph [0032]) of the catheter system that is couplable with the first connector (paragraph [0032]); and 
a hinge (figure 2A, item 16A; Examiner notes paragraph [0042] of Applicants disclosure describes the hinge as a protrusion. Therefore the protrusion 16A of Harton is construed as a hinge as it meets the functional limitations required by the hinge as detailed below) located on the side surface (see figure 2A; paragraph [0027]), the hinge structurally configured to, upon a predetermined engagement of the portion of the second connector and the contact area (paragraph [0032]; predetermined engagement with syringe/medical device), permit rotation of the body (paragraph [0027]) within the first connector between a first position (position shown in figure 2B; paragraph [0033]) and a second position (position shown in figure 1B; paragraph [0033]), the first position establishing a seal for tubing disposed upstream from the first connector (see figure 2B wherein the syringe/medical device disposed upstream from the first connector which is construed as tubing since it carries fluid is sealed due to the position of item 16 in figure 2B which blocks fluid communication with item 12B, 18A, and the IV line) and the second position establishing a fluid pathway through the channel between the second connector and the tubing disposed upstream from the first connector (see position in figure 1B which establishes a fluid pathway through the channel between the second connector and the tubing disposed upstream from the first connector; paragraph [0033]).
In regard to claim 24,
[AltContent: textbox (Central axis of the device)][AltContent: connector][AltContent: textbox (Channel axis)][AltContent: connector]
    PNG
    media_image2.png
    404
    491
    media_image2.png
    Greyscale

Harton discloses the device of claim 23, wherein a channel axis disposed through the channel intersects a central axis of the device (see figure 3B above).
In regard to claim 25,
Harton discloses the device of claim 23, wherein the predetermined engagement between the portion of the second connector and the contact area includes a predetermined force (Examiner notes the pretermitted engagement due to the threading engagement includes a predetermined force; paragraph [0032]).
In regard to claim 26,
Harton discloses the device of claim 23, wherein the channel is tapered between the front aperture and the rear aperture (see figure 2B wherein part of the channel tapers between the front aperture and rear aperture due to the shape of item 16 which defines the channel).
In regard to claim 27,
[AltContent: textbox (Central axis)][AltContent: connector]
    PNG
    media_image2.png
    404
    491
    media_image2.png
    Greyscale

Harton discloses the device of claim 23, wherein the contact area is offset from a central axis disposed through the front surface of the body (see figure 3B above).
Allowable Subject Matter
Claims 11, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 11,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the apparatus as claimed in claim 11 comprising wherein the body of the sealing device is deformable such that, when the sealing device is in the first position, the channel is sealed by a wall of the one or more interior walls of the first connector. The body 16B of Harton (U.S. PG publication 20150202424) is not deformable and no motivation is present to modify the body to be deformable. Accordingly claim 11 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Dependent claim 12 would be allowable by virtue of being dependent upon allowable claim 11.
In regard to claim 13,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the apparatus as claimed in claim 13 comprising wherein the sealing device is structurally configured to, upon removal of the predetermined engagement, rotate via the hinge to the first position. The sealing device 16 of Harton (U.S. PG publication 20150202424) is not disclosed as being structurally configured to, upon removal of the predetermined engagement, rotate via the hinge to the first position. Accordingly claim 13 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 14 would be allowable by virtue of being dependent upon allowable claim 13.
In regard to claim 18,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the system of claim 18 comprising wherein removing the predetermined engagement causes rotation of the sealing device to the first position thereby establishing the seal. The sealing device 16 of Harton (U.S. PG publication 20150202424) is not rotated to the first position if the predetermined engagement is removed. Accordingly claim 18 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783